Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 1 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 2 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 3 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 4 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 5 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 6 of 7
Case 19-01346   Doc 15   Filed 10/25/19 Entered 10/25/19 14:45:33   Desc Main
                           Document     Page 7 of 7
